Earl Warren: Number 133, Parris Sinkler, petitioner versus Missouri Pacific Railroad. Mr. Arterbury, you may continue with your argument.
Roy L. Arterbury: May it please the Court. At recess time on yesterday, Chief Justice Warren had -- we had an excerpt from petitioner's brief and invited my observations on it. If it pleases the Court, before I do that, I want to preface that matter with reference to another bit of evidence. Mr. Justice Whittaker, as I remember asked counsel how this case could be maintained in this Court since the Beaumont Court of Civil Appeals had held that there was no agency question involved. That is that the Houston Belt and Terminal was not an agent of the respondent. Unless there was a federal question involved. And then suggested that maybe the word -- the use for that word “agent” might raised the question and counsel immediately said, “Yes, that's how we got here.” It's a question of agency and referred to the Employers' Liability Act. Now I wish Your Honors would turn if you will please to page 6 of the respondent's brief. I make reference to the Federal Employers' Liability Act. That it's very important that we see what it says and have all the light on it that we possibly get. It reads like this, “Every common carrier by railroad while engaging in commerce between any of the several states or territories shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce, for such injury or death resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier.” Now you'll notice that the word “agents” there is sandwiched in between the word “officers” and “employees.” And necessarily it is calling to those other words. Now anyone who has been long associated with railroads and railroad work, control is familiar with the fact it had become almost common place to refer to certain employees of the railroad company as agents. The man who was in charge with the station is commonly known as the station agent. The man who sells tickets is the ticket agent. The man who operates the telegraph is the telegraph agent. We have the property agent, the freight agent, the ride-away agent, the maintenance of way agent. And so, some 10 to 12 or more classes of employees are commonly and convincingly referred to and designated as agents. And so that's exactly why the word “agent” here is sandwiched in between the word “officers” and “employees” who have wrote this article, was familiar with railroad wordings and the conventional calling of names and designations. Now, I'll ask the Court to look right across the page on page 7 where we quote from a case decided for this honorable Court. And this Court used this language in passing upon the employees and the interpretation of the meaning of the word “employees” I quote. We have opinion that Congress, referring to this very Act, used the words “employee” and “employed” in the statute in the natural sense and intended to describe the convention -- conventional relation of employee and employer. The conventional relationship meaning that this Act meant nothing else than the agents who are employees of such carriers. That's the only reason on that they used that word “agent” instead of just employees.
Earl Warren: Well has the -- has the respondent in this case ever referred to this Belt line as the agent of the company?
Roy L. Arterbury: Well, I wouldn't know whether they directly but it is true --
Earl Warren: I thought it been --
Roy L. Arterbury: -- it is true.
Earl Warren: I thought it was definitely represented in this case that they have. I thought it was in the briefs -- in the record that they -- that they have referred to the Belt line as the agent of the respondent.
Roy L. Arterbury: They did and --
Earl Warren: Well now -- were they using it in the ordinary sense or how do you distinguish that?
Roy L. Arterbury: Oh, I think without any doubt that they met in that relationship that the Belt was agent from the standpoint that they performed a service fault. I mentioned yesterday the definition of the Court when they first filed this case of agency which was corrected the next time it's tried. He said an agent is one who performs a service for another for a consideration, that's true. Now --
Speaker: I thought you said that was essentially changed and was used was by (Inaudible)
Roy L. Arterbury: That's not the sense in which the Act uses it.
Speaker: Well that's what you said it was.
Roy L. Arterbury: Oh, no the Act uses it as an employee of the railroad company itself, the carrier who's employee is injured. And says the officers, agents and employees of such carrier, the carrier for whom this petitioner was working at the time. He was injured, before they can bring a suit under this Act, he must have been injured by an employee or agent or employee of the same company for whom he was working of such carrier, which he didn't mean to open the flood gates and make a -- the federal -- this Act apply to any injury that might have been committed on this man by some employee of another company.
William J. Brennan, Jr.: Well your ticket agent and the station agent is actually an employee isn't it?
Roy L. Arterbury: He's actual employee.
William J. Brennan, Jr.: Well, are you suggesting that --
Roy L. Arterbury: Sure all of these --
William J. Brennan, Jr.: -- use -- use both words to mean the same thing?
Roy L. Arterbury: Sure, all of the -- all of the agents of the railroad company, ticket agents, policy agents, freight agents and that's all of this Act means here, well you --
William J. Brennan, Jr.: But they're -- they are also employees.
Roy L. Arterbury: They're also employees -- but they are (Voice Overlap) --
William J. Brennan, Jr.: And you're suggesting that --
Roy L. Arterbury: He -- here's the reason they use it this way. Officers are the top men, the heads of departments who are agents, the station agent is to put a big man in a small town and he has the clerks under him. So he's the next in order, officers, agents and then it comes just the general employees.
Earl Warren: Why didn't they use -- why didn't they use other words like superintendents. You have a good many different kinds of superintendents. You have superintendents promoted power, you have superintendents of divisions, you have superintendents in various kinds in your railroad -(Voice Overlap) --
Roy L. Arterbury: Well they are --
Earl Warren: -- they say officers, superintendents, agents, employees and so forth.
Roy L. Arterbury: They could have but they use these three officers, agents and employees that cover the field.
Hugo L. Black: Why wouldn't it be covered if you just said agents, officers or employees?
Roy L. Arterbury: I think it would have.
Hugo L. Black: It would have. Then the agent --
Roy L. Arterbury: I -- I think it would have carried.
Hugo L. Black: Agent as evidence.
Charles E. Whittaker: Mr. Arterbury. Mr. Arterbury, do you propose now to discuss further in your argument the question raised by counsel for our petitioner, relative to the delegability of this transportation to the Belt? That's the question for me --
Roy L. Arterbury: All right.
Charles E. Whittaker: -- in the case.
Roy L. Arterbury: Now the --
Hugo L. Black: May I ask you one question because I'm not sure. Who employs the railway mail agents?
Roy L. Arterbury: The employer of the railroad mail agent?
Hugo L. Black: Yes.
Roy L. Arterbury: Well he's not an employee of a railroad company.
Hugo L. Black: Who hires him?
Roy L. Arterbury: I imagine somebody connected with the post office.
Hugo L. Black: He works on the train?
Roy L. Arterbury: If he works on the train just like the express agent --
Hugo L. Black: Suppose he injure one of the other employees as to that effect --
Roy L. Arterbury: All right, that's covered in here. We have a case decided by this Court.
Hugo L. Black: That's been passed on.
Roy L. Arterbury: Oh, yes, this Court passed on it. Not the railway -- the mail agent but the express agent would be comparable. And they held that the express agent while he performs the services on that train he did not come under this Act that he couldn't sue under this Act.
Hugo L. Black: While he performed services?
Roy L. Arterbury: Yes, he performed certain services for the railroad company. They have just to carry the mail and the railroad company gets to drives revenue from it.
Hugo L. Black: Now have you any case -- have you had any cases where their negligence brought about the injury of any federal -- any railroad employee?
Roy L. Arterbury: No, I don't recall any Your Honor, but it's the other way around. We do have a case cited in our brief where an express agent was injured. And he thought he could raise a case under this Act on the ground that he, being an agent and performing certain services for the railroad company was protected by the provisions of this Act.
Hugo L. Black: But they --
Roy L. Arterbury: And the court held it was -- this Court held it was not.
Hugo L. Black: The Act plainly says that he has to be employed by the carrier in such commerce in order to recover, that you're saying that the express agent is not employed by the company and therefore he couldn't recover from the company even though he's injured. What I'm asking is have you any cases where due to the negligence of an express agent in carrying on his duties on the train of the negligence of a railway mail agent that the company would not be valid.
Roy L. Arterbury: No, I have no such case, Your Honor. The case I read from on page 6 is the Robinson case decided in this Court where an express agent was suing for an injured done to him by the other servant of the railroad company and he sought to come under this Act and the Court -- this Act didn't cover him because he was not an employee of the carrier or the employee of the person who is injured. Now, he can sue that common law --
Hugo L. Black: Now he was not employed --
Roy L. Arterbury: -- but he can't come under this Act.
Hugo L. Black: He didn't come under the languages of Act which is not under consideration here which said they should be liable in damage to any person suffering injury while he is employed by such carrier. And it was held that did not include a right to -- did not give a person who's not employed with the carrier a right to sue.
Roy L. Arterbury: Well, he -- he would have to be an employee of the -- in another words, it's employer against the employee. It's not employee against some third person. They're trying to bring in a third person here on the ground and trying to show you its nature under the provision of this Act, within the purview of this Act.
Hugo L. Black: And you say that it can't be because while the Act says the company's liable for the negligence of an officer, agent or employee, in reality it means that the company's only liable for the negligence of its officers or its employees.
Roy L. Arterbury: Officers or its agents or employees. That is all the same they just use an extra wording.
Hugo L. Black: -- the same as employee and we have to read it out of the Act, it does mean nothing. It adds nothing (Voice Overlap) --
Roy L. Arterbury: Well, it means something just the same as employee means something.
Hugo L. Black: It adds nothing to it and it takes nothing from it.
Roy L. Arterbury: It -- it means the same thing as officers or employees, they just -- I've tried these cases and every case we took up -- very petition you read -- my time --
Earl Warren: Well you -- you finish the answer. Then you have to answer --
Earl Warren: All right.
Earl Warren: -- Justice Whittaker's question to answer also.
Roy L. Arterbury: When you pick up the plaintiff's petition in this damage suits against the railroad company and to long usage of petitioner or counsel for -- or plaintiff will say, “Due to the negligence of the defendants, its agents, servants and employees” you'll find that a dozen times in every petition damage suit petition. And in the charge to the Court you'll find that the defendant, its agents, servants and employees on this case in question who is at the top of the others. It become common pleas to refer to the employees of a railroad company agents, servants or employees through long usage, just exactly the way it is that the Congress used it from this case, whoever wrote that Act do something about railroad verdicts.
Earl Warren: So it's using the same sense as though they said officers, conductors, (Voice Overlap) agents and so forth.
Roy L. Arterbury: That's right, because so many of the employees of the railroad company are referred to as agents. I'm sorry.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Oh, no.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Oh no. I'm saying just the opposite. I'm saying the sense of using the Act is just exactly like it's worth it in the Act, officers, agents and employees of such carrier. A carrier from whom -- for whom the injured person is working. If he's injured because of the negligence of his co-employees, to the officers of the company he is working for or the agents of the company is working for, then he comes under this Act otherwise he does not. If he's an agent --
Hugo L. Black: Yes, if he's servant or officer of the railroad (Inaudible)
Roy L. Arterbury: That's right. Yes.
Earl Warren: And how would you get to -- your time is up, but would you get to Justice Whittaker's question?
Roy L. Arterbury: All right. Pardon what is --
Charles E. Whittaker: (Inaudible)
Roy L. Arterbury: Well --
Charles E. Whittaker: (Inaudible)
Roy L. Arterbury: That is answered by the opinion of the Court of Civil Appeals and also in our brief. Because the application by the Houston Belt and Terminal Railway Company joined in by all the other railroads, Santa Fe, Missouri Pacific, Fort Worth and Denver to the Interstate Commerce Commission for permission to enter into this contract whereby the terminal was to do the switching of these roads was approved by the Interstate Commerce Commission which approval amounted to a limitation of their responsibility under that Act. They didn't have to do the switching. Now, in the State of Texas, we have to go to the Railroad Commission. They went to the Railroad Commission and it was approved there. This corporation in addition to that was incorporated under the statutory laws of Texas, Incorporated and they were entitled by which of that franchise of that incorporation to engage in terminal and switching facilities.
Felix Frankfurter: Now if may I --
Roy L. Arterbury: Operations.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Certainly, certainly.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Well that would depend, I think, whether the carriers had terminated.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: And -- and while the train was being pulled in?
Felix Frankfurter: Now the train is switching operations (Inaudible)
Roy L. Arterbury: Yes, I think you'd have a right of action against the carrier.
Felix Frankfurter: All right. Now then, in that situation while (Inaudible)
Roy L. Arterbury: All right. He -- he might maintain a suit but he couldn't bring it under this Act, Your Honor, under the Federal Employers' Liability Act.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Because that doesn't cover it. The Act is very explicit as to the persons who it covers. Now he -- he had -- he could bring a suit at common law.But he couldn't bring it under the Federal Employers' Liability Act. Neither could the passengers, they're not -- no, yes.
Felix Frankfurter: (Inaudible)
Roy L. Arterbury: Well, it's certain that under the law of the Houston Belt and Terminal Railway Company has been given the right to do the switching charges. The respondent companies Forth Worth and Denver has been given the right to contact with the employers performances of that service. They are therefore within their rights in doing it and they have delegated the duty under the law, and they are not doing anything illegal in letting the switching carrier do that service. It's all done according to the law approved by every agency that's created for such approval. Thank you.
Earl Warren: Well sir, you never did get to my question of what I asked (Voice Overlap) --
Roy L. Arterbury: Well, I -- I've noted here the passages in the record where all of those matter --
Earl Warren: Yes, well, they're all noted in the -- they're all noted in the petition (Voice Overlap) --
Roy L. Arterbury: And the point is that as the Beaumont Court pointed out -- I say, the Beaumont Court of course they refused. They refer it in Texas, the Beaumont Court because -- now they -- they correctly conclude that statements that Your Honor read are largely conclusions of the pleading. They say you have to read into these provisions the law applicable to it. And we know that in the contract.
Earl Warren: Well, I'm not -- I'm not talking about reading any law. I'm talking about the facts. In the first place, the respondent owned 50% of the Belt stock and appointed four of its directors. And the various employees of respondent --
Roy L. Arterbury: May I?
Earl Warren: -- served also some times without additional compensation as employees and so forth. I'm just asking you if that is a correct statement or if you challenge it?
Roy L. Arterbury: I challenge it.
Earl Warren: Did you challenge within your response.
Roy L. Arterbury: Yes, we have it in our brief.
Earl Warren: Well then -- then all right. Then I'll read it there.
Roy L. Arterbury: Now, I just want to add this. When you say that some of the officers work for the terminal or the Belt without compensation, there's no officer who performs a real working service (Inaudible) In other words the president of the Santa Fe was for several years president of the Belt. He received no compensation because he lives in Denver.He came down there just once a year.
Earl Warren: Well, we weren't interested in the Santa Fe, I was only interested in the Missouri Pacific because they're the -- they're the respondent in this -- in this case. But never mind, I'll -- I'll read it from -- from the records if you please.